Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendment of the claims filed 10 May 2022 has been entered. Applicant’s remarks filed 10 May 2022 are acknowledged.
Claims 1-20 are pending and under examination. 

Sequence Rules Compliance
The instant application is not fully compliant with the sequence rules, 37 CFR 1.821-1,825, because each disclosure of a sequence embraced by the definitions set forth in the rules is not accompanied by the required reference to the relevant sequence identifier (i.e., SEQ ID NO). This occurs in the specification at para. [0054].
Applicant requests that the objection to the specification with regards to sequence rules be held in abeyance until allowability of the above claims is achieved.

Claim Objections/Rejections Withdrawn
The objections to claims 5, 12-13 and 18 for informalities are withdrawn in response to Applicant’s amendment of the claims.  
The rejections of claims 3-5, 14-16 and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for reciting “the JAG1” and “Notch ligand Jagged1 (JAG1)” but it is unclear whether the terms refer to the soluble unbound Jagged1 or the native Jagged1 protein (i.e., the membrane-bound protein), are withdrawn in response to Applicant’s amendment of the claims to specify “the soluble unbound JAG1” and “soluble unbound Notch ligand Jagged1 (JAG1)”.  
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for reciting “substantially 10 g/ml”, is withdrawn in response to Applicant’s amendment of the claim to remove the word “substantially”.
The rejection of claims 1, 2, 6-14 and 17 under 35 U.S.C. 103, as being unpatentable over Mokbel et al. (BMC Musculoskelet. Disord., 2011, Vol. 12:259), in view of Jeon et al. (J. Cell. Biochem., 2016, Vol. 117(5):1112–1125), and further in view of Tian et al. (Mol. Cell. Endocrinol., 2015, Vol. 403:30-38) and Urs et al. (Adipocyte, 2012, Vol. 1(1):46-57), is withdrawn in response to Applicant’s amendment of the claims. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-10 and 12-20 remain rejected under 35 U.S.C. 102(a)(1), as being anticipated by Sun et al. (Exp. Mol. Med., 2018, Sep. 21, Vol. 50(9):1-10).
Ground of Rejection
Sun teaches administering (by intra-articular injection) 0.2 million pre-treated placenta-derived mesenchymal stromal cells (PMSCs) mixed with a soluble unbound JAG1 (10 µg/ml) into the knee joint cavity of a mouse post-traumatic osteoarthritis (PTOA) model, once a week for 4 weeks, for cartilage regeneration (p. 2-3, under the section “In vivo experiment”, and p. 4-5, under the section “JAG1-treated PMSCs induce cartilage repair in experimental OA”). Sun teaches that the PMSCs cultured in a medium containing 10 g/ml of the soluble unbound JAG1 showed significantly enhanced chondrogenesis (p. 4, under the section “Enhanced chondrogenic differentiation in PMSC culture with JAG1 treatment”). Sun further teaches the detailed process of preparing PMSCs from the villous tissue of placenta, and culturing the isolated PMSCs through 4 passages (P4) for expansion, as recited in instant claims 5 and 18, (p. 2, under the section “Human PMSC isolation and culture”). Sun teaches pre-conditioning PMSCs in serum-free chondrogenic medium containing the soluble unbound JAG1 (10 µg/ml) for up to 14 days (p. 2, under the section “Osteogenic and adipogenic differentiation”). Therefore, Sun anticipates the instant claims.
Response to Applicant’s Arguments
Applicant argues that the Sun et al. NPL reference is Applicant’s own disclosure, and was made public less than one year before the filing date of the provisional application, from which the instant application claims priority; as such, the Sun et al. NPL reference does not qualify as a prior art against the present application.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
It is noted that Bib Data Sheet (attached in the Office Action mailed 11/10/2021) does not have any domestic or foreign application(s) for priority. Upon review of the Application Date Sheet (ADS), the provisional application 62/805,438, filed 2019-02-14, is included in the Domestic Benefit/National Stage Information. The discrepancy may be due to the incorrect filing of the ADS, where the provisional application 62/805,438 should be in “Prior Application Number”. It is suggested that Applicant files a corrected ADS to fix the error.
Even the instant application benefits the priority of the provisional application 62/805,438, filed 2019-02-14, the rejection under 35 U.S.C. 102(a)(1), as being anticipated by the Sun et al. NPL reference, can still be made. This is because the Sun et al. NPL reference includes 12 authors and the inventor of the instant applications is one of the authors. To invoke an exception under 102(b)(1)(A), Applicant needs to file a declaration under 37 CFR 1.130 showing that the disclosure is the inventor's work and explaining other authors’ involvement. Unless the record is clear that an exception applies, the rejection must be maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Ground of Rejection

Claims 5 and 11 remain rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (Exp. Mol. Med., 2018, Sep. 21, Vol. 50(9):1-10).
Sun teaches as set forth above. Sun, however, does not teach administering 0.5-3 million PMSCs. However, given that the level of skill in this art is very high, and that optimizing parameters such as the number of cells used in cell therapy is routine, modifying the number of cells used by Sun, e.g., 0.2 million cells, to the claimed range of 0.5-3 million cells would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Response to Applicant’s Arguments
Applicant provides the same arguments as above that the Sun et al. NPL reference is not a prior art against the present application. Applicant’s arguments have not been found to be persuasive. Applicant’s arguments have been addressed above in the 35 U.S.C. 102(a)(1) section.

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 12, 2022